                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                               Civil Action No. 1:20-cv-996

 JOHN DOE,                                   )
                                             )
                      Plaintiff,             )
                                             )    RESPONSE IN OPPOSITION TO
                      v.                     )      PLAINTIFF’S MOTION TO
                                             )             REMAND
 DUKE UNIVERSITY,                            )
                                             )
                      Defendant.             )


       Defendant DUKE UNIVERSITY (hereinafter, “Duke” or “Defendant”), through

counsel and pursuant to Local Civil Rule 7.3(f), respectfully submits this Response in

Opposition to Plaintiff’s Motion to Remand (DE 14).

                NATURE OF THE MATTER BEFORE THE COURT

       Plaintiff has moved to remand, arguing that he has elected to proceed under state

law in state court and forgo his federal remedies, but however artfully Plaintiff has pleaded

his Complaint, this case remains fundamentally about whether, and to what extent,

Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681–1688 (“Title IX”)

applied to Plaintiff’s disciplinary proceeding.

       Plaintiff has attempted to plead around the source of the standards he seeks to apply,

arguing that Title IX touches this case no more than it would an alcohol violation under

Duke’s policies. But the gravamen of Plaintiff’s claims is the contention that Duke’s

disciplinary process was “unfair,” a claim which relies for meaning on recently-issued




      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 1 of 24
federal Title IX regulations, known as the Final Rule on Title IX of the Education

Amendments of 1972, 34 CFR Part 106 (“Final Rule”), which took effect on August 14,

2020. Despite Plaintiff’s assertion that the rights he seeks to assert emanate from the

“common law,” he cannot locate a single North Carolina case to support this proposition,

instead relying on out-of-state authority and repeatedly assuring the Court that the

“fairness” rights he seeks to vindicate – which are on all fours with the Final Rule – arise

under North Carolina law.

       Even if the Court were to read narrowly the Complaint, as Plaintiff urges, Plaintiff

still cannot escape the conclusion that the Court that adjudicates this case will have the task

of being among the first in the country to interpret the Final Rule. One necessary predicate

of Plaintiff’s claims (emphasized in his remand brief) is that had Duke delayed the hearing,

as Plaintiff requested, the rights afforded to him under the Final Rule would have been

different. Plaintiff pressed this issue in his internal appeal documents, which he attaches

to, and incorporates in, his Complaint. (DE 3 at 88). Plaintiff’s putative expert opined the

same, explicitly relying on the Final Rule. This case will be about whether those differences

would have been different enough to have changed the outcome, since causation is an

element Plaintiff’s tort claims. As a result, the Court that adjudicates these claims will have

to interpret as a matter of law the scope of those differences.

       But the Court here need not even reach that issue because federal courts have

repeatedly held that a Court considering remand may “look behind” the Complaint to

combat artful pleading intended to avoid federal review of important federal issues. When


                                              2



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 2 of 24
viewed as a whole, the Complaint, its exhibits, and affidavit of Plaintiff’s expert

demonstrate that Plaintiff seeks to enforce Title IX standards in state court under the guise

of unsupported state law claims. Where, as here, a removing defendant shows a Plaintiff’s

state law claims to be a sham because they offer no meaningful right to relief, courts have

agreed that remand is inappropriate.

       Because Defendant properly removed this action, Plaintiff’s motion to remand

should be denied.

                         STATEMENT OF ALLEGED FACTS

       Plaintiff John Doe filed a Complaint asserting claims arising from disciplinary

proceedings conducted by Duke related to allegations of sexual misconduct made against

him by a female student (hereinafter referred to as “Complainant”). (Complaint ¶¶ 15, 25).

At the time of the alleged sexual misconduct, Plaintiff was enrolled as a first-year student

at Duke University. (DE 3 ¶ 15-16). Although Complainant went to the hospital and had a

sexual assault forensic examination performed right away, she did not contact the Office

of Student Conduct—the office at Duke charged with administering the Student Sexual

Misconduct Policy and Procedures: Duke’s Commitment to Title IX (the “Policy”)—to

discuss her report of sexual misconduct until a year later. (Id. ¶ 19).

       After receiving Complainant’s report, Victoria Krebs, Associate Dean of Students,

Title IX Outreach and Response Coordinator, met with Plaintiff on February 11, 2018 to

discuss the report. (Id. at ¶¶ 20-22). Because the Complainant indicated she did not want

to move forward with the disciplinary process at the time, no further action was taken in


                                              3



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 3 of 24
2018. (Id. at ¶ 24).

       Under the Policy, however, a Complainant may initiate the complaint process at any

point up until the time of a respondent’s graduation. (Id. at p. 25-26). In May 2020,

Complainant did just that and the disciplinary process commenced. (Id. ¶ 25). Duke

assigned two trained investigators to conduct interviews of relevant witnesses. Id. After the

interviews were conducted, an investigative report was prepared and provided to both

parties. (Id. ¶ 26).

       Pursuant to the Policy, respondents have five days to respond in writing to the report

and provide feedback on the report, which is then reviewed by the Office of Student

Conduct to determine if any changes or additions should be made based on the feedback

provided. (Id. at p. 134). Included in the report was an excerpt of Dean Krebs’ notes from

her meeting with the Plaintiff in February 2018. (Id. ¶ 27). Although Plaintiff now contends

that he raised concerns about the inclusion of Dean Krebs’ notes in redacted form, (Id. ¶¶

31-32), he does not, and cannot, allege that he put these alleged concerns into the written

feedback he submitted about the investigative report, or that he requested in writing that

full copies of the notes be included.

       The disciplinary hearing took place on August 6, 2020. (Id. ¶ 32). The panel found

that Plaintiff violated the Policy. The Complaint alleges that the redacted version of the

notes was important to the panel’s decision. (Id. ¶¶ 36, 38). Plaintiff received a three-

semester suspension and other sanctions. (DE 3 at 37-40).

       On September 2, Plaintiff submitted an appeal on the basis that there were


                                             4



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 4 of 24
procedural errors that materially impacted the hearing panel’s decision. (DE 3, p. 87). The

appeal argued that Duke should have conducted the student conduct hearing under the new

Title IX regulations, which took effect on August 14, 2020. (Id. ¶ 39; see also Ex. D to

Complaint, DE 3 at 87-88). It also argued that the inclusion of the redacted note was a

procedural error and attacked Dean Krebs’ role in the disciplinary process, including by

alleging that he was unable to question Dean Krebs because he did not receive her

unredacted notes. On September 30, 2020, Plaintiff appeared before the Appeal Board,

accompanied by his advisor, arguing, inter alia, that the University had erred in handling

his case by not adhering to the Final Rule. Id.

       On October 7, 2020, the appellate panel denied Plaintiff’s appeal. (Id. at ¶ 40-43).

The appeal letter explained that it was not an error to apply the Sexual Misconduct Policy

instead of the new Final Rule, relying on guidance from the U.S. Department of

Education’s Office for Civil Rights stating that the Final Rule did not apply to conduct

occurring before August 14, 2020. (Id. at 87-88). The appeal letter also explained that

Plaintiff had the full opportunity to question Dean Krebs at the hearing. The letter further

pointed out that Plaintiff had obtained the full, unredacted note prior to preparing his

appeal, but had decided not to attach it, thus precluding the appellate panel from

determining whether the full note would have “materially affected the hearing panel’s

decision,” as required to grant an appeal.

       On October 7, 2020, Plaintiff initiated this civil action in Durham County Superior

Court, by filing a Summons and Complaint, and asserting the following claims: 1) Failure


                                             5



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 5 of 24
to Provide Plaintiff with Common Law Fundamental Fairness and Due Process, 2) Breach

of Contract, and 3) Negligence. (DE 3). Plaintiff attached several exhibits to the Complaint:

(a) “Student Sexual Misconduct Policy and Procedures: Duke’s Commitment to Title IX”

[DE 3 at 1-36]; (b) a “Student Conduct Board Hearing Report” dated August 19, 2020 [id.

at 37-40]; (c) a “Complaint of Sexual Misconduct Investigative Report” dated July 7, 2020

(Id. at 41-85); (d) correspondence dated October 7, 2020 from the chair of the Duke

Appellate Board, giving the Board’s determinations regarding procedural errors alleged by

Plaintiff (Id. at 86-88); and (e) The Duke Community Standard in Practice: A Guide for

Undergraduates 2017-2018 (Id. at 89-173). On November 2, 2020, Defendant timely

removed this matter to federal court, and Plaintiff moved to remand on December 2, 2020.

       On October 8, 2020, Plaintiff obtained a Temporary Restraining Order precluding

Duke from enforcing any sanction against Plaintiff. In preparation for a hearing on the

ensuing requested preliminary injunction, Plaintiff provided Duke with an affidavit from a

putative expert, Brett Sokolow, who purported to provide opinions regarding various bases

for Duke’s liability in this case. Sokolow concluded that Duke should have provided

Plaintiff with a Title IX Final Rule-compliant process, (DE 1-4, pp. 8-9), and that based on

the Final Rule, Duke should have provided additional information to Plaintiff prior to his

disciplinary hearing, see id.




                                             6



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 6 of 24
                                QUESTIONS PRESENTED

       Was this action properly removed?

       If this action is remanded, should Plaintiff’s request for attorneys’ fees and costs be

denied?

                                          ARGUMENT

       Plaintiff’s Motion to Remand challenges the removal to this Court on the basis that

this Court lacks jurisdiction over Plaintiff’s claims. Removal from state court is proper if

“the district courts of the United States have original jurisdiction” over the case, either

through diversity jurisdiction or through federal question jurisdiction, if the action is one

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1441(a);

Grable & Sons Metal Prod., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005) (citing

42 U.S.C. § 1331). Federal question jurisdiction may be invoked through “pleading a cause

of action created by federal law” or through “state-law claims that implicate significant

federal issues.” Id. In the latter case, the state-law claims must “necessarily raise a stated

federal issue” that is “actually disputed and substantial,” which “a federal forum may

entertain without disturbing any congressionally approved balance of federal and state

judicial responsibilities.” Id. at 314.

       As discussed herein, Plaintiff’s claims necessarily present a substantial and disputed

issue of federal law that is appropriately adjudicated in a federal forum, and, as such,

Defendant’s removal was proper.




                                              7



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 7 of 24
I.     This action was properly removed because Plaintiff’s claims arise under
       federal law.

       “[F]ederal jurisdiction over a state law claim will lie if a federal issue is: (1)

necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

Minton, 568 U.S. 251, 258 (2013); see also Burrell v. Bayer Corp., 918 F.3d 372, 386 (4th

Cir. 2019).

       Whether the claim “arises under” federal law for removal purposes is determined

by the “well-pleaded complaint” rule which also determines original federal question

jurisdiction. Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 808 (1986).

However, “[a] plaintiff may not defeat removal by omitting to plead necessary federal

questions.” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998).

The artful pleading doctrine permits a court to “look behind” a complaint to determine

whether a plaintiff is attempting to conceal the federal nature of his claim by fraud or

obfuscation. Maryland v. Phillip Morris Inc., 934 F. Supp. 173, 175 (D. Md.1996). “If a

court concludes that a plaintiff has “artfully pleaded” claims in this fashion, it may uphold

removal even though no federal question appears on the face of the plaintiff's complaint.

The artful pleading doctrine allows removal where federal law completely preempts a

plaintiff's state-law claim.” Rivet, 522 U.S. at 475.

       Here, Plaintiff’s claims arise under federal law because they necessarily raise the

federal issue of Defendant’s compliance with Title IX, and in particular whether Duke

violated Plaintiff’s rights by not conducting the student conduct hearing consistent with the
                                              8



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 8 of 24
Final Rule regulations effective August 14, 2020.

   A.      Plaintiff’s claims for “Common Law Fundamental Fairness and Due
           Process” and “Negligence” necessarily raise federal questions.
        Plaintiff’s claims identified as “Failure to Provide Plaintiff with Common Law

Fundamental Fairness and Due Process” and “Common Law Negligence” necessarily raise

federal issues. Plaintiff’s only theories of recovery under these purported state-law claims

depend upon interpreting Title IX, and not any source of rights, regulations, or any other

authority under North Carolina law.

        With regard to Plaintiff’s claims for “Common Law Fundamental Fairness and Due

Process,” Plaintiff alleges that his “due process” rights were violated by “failing to allow

him to review a key witness’s notes prior to or during the hearing” and “not recusing Dean

Krebs and her co-worker’s [sic] at the Office of Student Conduct from the decision-making

process once she became an important witness.” Neither Plaintiff’s Complaint nor

Plaintiff’s Brief is clear on the source of law for this claim, other than the using the term

“Common Law” in the title of the claim and the conclusory allegation that the action “arises

under the common law of North Carolina.” (DE 3, ¶ 5).

        Plaintiff’s complaint has not identified any authority establishing such a right under

the common law of North Carolina. And for good reason: “common law fundamental

fairness and due process” is not a cause of action recognized under North Carolina law.

The only decisions of any North Carolina courts, state or federal, applying the fundamental

fairness standard to private entities are cases reviewing accreditation decisions for private

colleges under the exclusive federal jurisdiction granted by the Higher Education Act. See,

                                              9



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 9 of 24
e.g., St. Andrews Presbyterian Coll. v. S. Ass’n of Colls. & Schs., Inc., 2007 WL 4219402

(M.D.N.C. 2007).1

       As such, any alleged right that Plaintiff had to review Dean Krebs’ notes in full does

not arise under the common law of North Carolina. Rather, Plaintiff’s contention that he

was entitled to review these notes appears to stem from the Final Rule.

       Although he avoids pleading it directly, Plaintiff attached to his Complaint

documents establishing that he raised the same issues in his internal appeal as he now raises

in this lawsuit – that he should have had greater access to information – then ties that right

of access directly to Title IX. See Compl. Ex. D at 2. This document is integral to

Plaintiff’s complaint; it shows the basis on which the University made its decisions with

respect to the disciplinary outcome, and the basis on which Plaintiff believed he had and

has a right to relief to vacate the University’s findings. In presenting this document as

intrinsic to his Complaint, Plaintiff has placed the question of the Final Rule and its

application to his case squarely at issue.

       To the extent there were any ambiguity about that issue, it was eliminated when, in

anticipation of a hearing on Plaintiff’s Motion for Preliminary Injunction, Plaintiff

identified Brett Sokolow as an expert witness to support his claims. Sokolow is the

President of “ATIXA,” an association of Title IX administrators, which Sokolow contends

is “the primary professional development venue for Title IX in the United States.” In his



1
  Plaintiff’s Brief in Support of his Motion to Remand concedes that he is not challenging
federal due process rights. (DE 15, 11-12).
                                             10



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 10 of 24
affidavit, Sokolow emphasizes his background and experience in the area of Title IX. To

support Plaintiff’s contention that the University is liable to him and that he was entitled to

review the full notes taken by Dean Krebs, Sokolow relies entirely on the Final Rule.

Sokolow states that, “It is absolutely clear that under the 2020 regulations, the entire record

of Krebs’ notes would have been available to Doe at and before the Duke hearing.” (DE 1-

4 at 8). Sokolow then quotes extensively from the regulation as follows:

       Prior to completion of the investigative report, the recipient must send to each
       party and the party’s advisor, if any, the evidence subject to inspection and
       review in an electronic format or a hard copy, and the parties must have at
       least 10 days to submit a written response, which the investigator will
       consider prior to completion of the investigative report. The recipient must
       make all such evidence subject to the parties’ inspection and review available
       at any hearing to give each party equal opportunity to refer to such evidence
       during the hearing, including for purposes of cross-examination; and (vii)
       Create an investigative report that fairly summarizes relevant evidence and,
       at least 10 days prior to a hearing (if a hearing is required under this section
       or otherwise provided) or other time of determination regarding
       responsibility, send to each party and the party’s advisor, if any, the
       investigative report in an electronic format or a hard copy, for their review
       and written response.

       Sokolow contends that Duke should have conducted Plaintiff’s disciplinary process

using the Final Rule regulations, and notes that a federal court in New York recently issued

a temporary injunction preventing a university from proceeding under the prior Title IX

guidance under similar facts. Although Plaintiff’s allegations are couched as a cause of

action for “common law fundamental fairness,” the only source of law to support this

contention identified by Plaintiff is the Final Rule Title IX regulations.

       With regard to Plaintiff’s negligence claim, he likewise has not identified any North

Carolina authority to support this claim. He alleges that Duke “owed a duty of care to

                                              11



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 11 of 24
Plaintiff in the handling of the allegations against him and the resulting disciplinary

process,” and that, “a special relationship exists between a student and a university where

the university has required the student to submit to an investigation and administrative

judicial process, in this case a quasi-criminal process, for allegations serious enough to

have suspension or expulsion as a consequence.” (DE 3 ¶¶ 105-06).

       However, to the extent any “duty” was owed to Plaintiff in this matter, it did not

arise out of any North Carolina common law. No North Carolina Court has found a

common law duty of care owed by a university to a student in the context of a disciplinary

proceeding. The North Carolina Supreme Court has specifically held that “the student-

university relationship, standing alone, does not constitute a special relationship giving rise

to a duty of care.” Davidson v. Univ. of N.C. at Chapel Hill, 142 N.C. App. 544, 556, 543

S.E.2d 920, 928 (2001). Here, none of the factors that gave rise to a special relationship in

Davidson, such as the university’s dependence upon or control of the student beyond the

normal university-student relationship, have been alleged as existing between Duke and

Plaintiff. Further, this Court has specifically found no common law duty owed by Duke in

the absence of a special relationship. North Carolina courts have only recognized a special

relationship between universities and students in a limited context, none of which are

applicable in this case. See e.g., McClean v. Duke Univ., 376 F. Supp. 3d 585, 617

(M.D.N.C. 2019) (finding no duty owed where Plaintiff did not allege anything that

differentiated herself from other students, that suggested that Duke was in any way

dependent upon her, or that her actions created any economic benefit for Duke).


                                              12



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 12 of 24
       The affidavit submitted by Plaintiff from his expert underscores this point. Instead

of relying on any duty recognized under North Carolina law, Sokolow argues that Duke

should have provided the process under the Final Rule regulations, citing to a case where

“[a] federal court recently temporarily enjoined Rennselaer Polytechnic University (RPI)

in New York on similar facts.”2 Sokolow’s other citation is to Doe v. Regents of the Univ.

of California, et al., 28 Cal. App. 5th 44 (2018), where California law is the source of the

“rule of completeness” and review of university disciplinary proceedings on fairness

grounds, which are not North Carolina authorities and do not have a corollary under North

Carolina common law. To the extent that North Carolina common law addresses judicial

review of disputes in the university-student relationship, it does not sanction broad judicial

“inquiry into the nuances of educational processes and theories.” Ryan v. Univ. of N.

Carolina Hosps., 128 N.C. App. 300, 302, 494 S.E.2d 789, 791 (1998). In contrast, the

nationwide “industry standard” on student conduct hearings in the area of sexual

misconduct that Sokolow argues applies is informed principally by Title IX standards – it

is certainly not supported by North Carolina law.

       The foregoing demonstrates not only that Plaintiff’s claims are grounded

inescapably in Title IX, but also that neither the fairness nor the negligence claim is

grounded in any theory that is recognizable under North Carolina law. Federal courts have

denied remand motions where in addition to obviously avoiding federal causes of action,


2
 Notably, the only cause of action pled in that case was for Title IX violations. See the
Complaint from Doe v. Rennselaer Polytechnic Institution, Case 1:20-cv-01185-DNH-DJS
(N.D.N.Y. Sept. 28, 2020), attached as Exhibit A.
                                             13



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 13 of 24
the state causes of action were a sham. In Phillips v. City of Concord Parks and Recreation

Department, No. 1:10CV947, 2011 WL 2784079 (M.D.N.C. 2011), this Court denied a

motion to remand because the plaintiff failed to state a theory of recovery actionable under

state law. In Phillips, the plaintiff alleged that the defendant violated Title VII, but she

attempted to avoid pursuing federal claims by alleging that the events had violated the

defendants’ workplace discrimination policies and making general references to “State

Law or Local Ordinance.” 2011 WL 2784079 at *6. Very similarly, Plaintiff argues here

that his claims are based upon violations of Duke’s Title IX policy, but fails to supply

North Carolina authorities that would demonstrate that Plaintiff may recover under North

Carolina law. Another similarity to Phillips is present in Plaintiff’s repeated references to

“North Carolina common law,” like the Phillips plaintiff’s reference to “State Law or Local

Ordinance,” because such references “do not indicate…that an alternative state law theory

exists.” Id. (citing Bryan v. Bellsouth Comm., Inc., 377 F.3d 424, 431 n. 10 (4th Cir.2004)).

       As set forth above, Plaintiff’s claims for “common law fundamental fairness and

due process” and “negligence” necessarily raise the federal question of Duke’s compliance

with Title IX standards, including the Final Rule regulations which took effect on August

14, 2020, and no alternative state law theory exists to support these claims. 3



3
 Plaintiff’s other claim, for breach of contract, has been recognized by North Carolina
courts in only limited circumstances, and it is well settled that unilateral manuals and policy
handbooks produced by an employer or university are not independent contracts and do
not become a part of any contract unless expressly included. See e.g., McClean v. Duke
Univ., 376 F. Supp. 3d 585 (M.D.N.C. 2019), Shaw v. Elon Univ., 400 F. Supp. 3d 360,

                                              14



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 14 of 24
B.     Plaintiff’s Title IX theories are actually disputed between the parties.

       The parties actually dispute Plaintiff’s allegations Duke violated Plaintiff’s rights

by not allowing his hearing to be conducted after August 14, 2020, when the Final Rule

regulations took effect. This was a key issue in Plaintiff’s internal disciplinary appeal,

which the appellate panel considered but denied. Plaintiff also identifies this issue as a key

issue in their brief in support of their motion to remand. (DE 15, p. 14-15). While Plaintiff

purports to “stipulate” that the new Title IX regulations were not in effect at the time of his

hearing (DE 15, p. 14), as illustrated above they intend to argue that his hearing should

have been continued so that it would be conducted under the new Title IX regulations, and

that Dean Krebs denied a request for an extension of the hearing so that she would not be

subjected to cross-examination.

       Implicit in Plaintiff’s argument is that he had some right to these procedures. This

theory raises substantial federal questions, as it necessarily requires resolution of the

disputed issue of the appropriate application of the new Title IX standards and the timing

for when such standards should have been applied. Plaintiff’s implicit argument is that

Dean Krebs, who did not conduct the hearing and was not a decision-maker, was somehow

biased against him, a standard once again arising from Title IX, rather than North Carolina



363 (M.D.N.C. 2019). Even assuming, however, that the Policy can be considered a
contract, it too will require consideration of the same core federal issue about application
of the Final Rule. In essence, Plaintiff’s claim is that he was entitled to a different
contract—a policy consistent with the new Final Rule—not the contract he alleges was
formed by the Policy.


                                              15



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 15 of 24
common law. See 34 CFR § 106.45(b)(1)(iii) (requiring that the Title IX Coordinator or

investigator “not have a conflict of interest or bias for or against complainants or

respondents generally or an individual complainant or respondent.”). The parties dispute

whether Dean Krebs’ alleged actions would have created a bias against Plaintiff, but the

source of the rights Plaintiff claims to have is Title IX, not North Carolina law.

       The parties also dispute the scope of the difference that the Title IX regulations

would have made in Plaintiff’s hearing; a predicate of Plaintiff’s claims is that the

differences would have been great enough to cause a different outcome. In order to reach

that conclusion, it is evident that Plaintiff must have a very different view of the scope of

what the Final Rule requires. Duke anticipates that that issue would also have to be litigated

in this case, an issue that it is aware of no other federal court having ruled on to date.

C.    The Title IX issues raised in the Complaint are substantial.

       Plaintiff’s claims raise a substantial issue of federal law because Plaintiff’s claims

hinge partly upon the interpretation of a federal statute and new federal regulations, that is

unsettled. The Supreme Court has stated that the “substantial” element refers to “the

importance of the issue to the federal system as a whole.” Gunn, 568 U.S. at 260. A

substantial question “generally will involve a pure issue of law, rather than being fact

bound and situation-specific because the crux of what makes a question substantial ... is

that it is importan[t] to the federal system as a whole and not just to the particular parties

in the immediate suit.” Burrell, 918 F.3d at 385. The Supreme Court has found that a

quintessential “substantial” issue concerns the “constitutionality or construction of a


                                              16



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 16 of 24
federal statute.” Id. Resolution of a federal issue that is “substantial” may also be

“controlling in numerous other cases.” Empire Healthchoice Assurance, Inc. v. McVeigh,

547 U.S. 677, 700 (2006).

       While Plaintiff’s Complaint raises a number of substantial federal questions, most

importantly it raises the issue of whether Duke should have applied procedures compliant

with the Final Rule regulations to Plaintiff, whose hearing took place the week before

August 14, 2020, when the Final Rule became effective. 4 As alleged in Plaintiff’s

Complaint and further developed in the Sokolow Affidavit, Plaintiff’s claims are not just

based upon whether Duke complied with Title IX, but which version of Title IX should be

used to evaluate Duke’s process. Across the country, plaintiffs have and will continue to

argue that the regulations effective August 14, 2020 should have applied to them. Whether

an institution should have complied with extensive new federal regulations is squarely an

issue of federal law, and a federal forum is the most appropriate location for the consistent

adjudication of this substantial issue.

D.     Adjudication of Plaintiff’s quasi-Title IX claims by this Court is consistent with
       the federal-state balance approved by Congress.



4
  The Department of Education has opined that the rule is not retroactive on several
occasions, and does not apply to sexual harassment “that allegedly occurred prior to August
14, 2020.” See e.g., Nondiscrimination on the Basis of Sex in Education Programs or
Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30061, 30072 (May 19,
2020); U.S. Dep’t of Educ. Office for Civ. Rights, Questions and Answers Regarding the
Department’s Final Title IX Rule, Q&A 1 (Sept. 4, 2020).Dep’t of Ed. Office for Civil
Rights, “The Title IX Final Rule Is Effective on August 14, 2020, and Is Not Retroactive,”
Office       for        Civil       Rights        Blog         (Aug.       5,        2020),
https://www2.ed.gov/about/offices/list/ocr/blog/20200805.html.
                                             17



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 17 of 24
       The final element of the four-prong standard is also met here. Title IX claims are

regularly adjudicated in federal courts. Thus, this is not a case where the Court is being

asked to consider garden-variety state law claims typically limited to state court. Burrell,

918 F.3d at 386-87. In recognizing a private cause of action under Title IX for which

money damages could be recovered, the United States Supreme Court assumed an active

role in reviewing educational institutions’ adjudication of sexual harassment complaints

and allowing private plaintiffs to enforce Title IX through the federal courts by bringing

actions against their institutions. See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274

(1998); Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Ed., 526 U.S. 629 (1999).

Litigation of Plaintiff’s claims in this case stemming from Title IX will not “disrupt the

federal-state balance approved by Congress.”       Further, to the extent the Final Rule

regulations do apply, which is disputed, the new regulations preempt state law. 34 C.F.R.

§ 106.6(a).

E.     This Court should apply the artful pleading doctrine to recognize the federal
       nature of Plaintiff’s claims.

       “A plaintiff may not defeat removal by omitting to plead necessary federal

questions.” Rivet, 522 U.S. at 475. The artful pleading doctrine permits a court

to “look behind” a complaint to determine whether a plaintiff is attempting to conceal the

federal nature of his claim by fraud or obfuscation. Phillip Morris, 934 F. Supp. at 175.

“If a court concludes that a plaintiff has ‘artfully pleaded’ claims in this fashion, it may

uphold removal even though no federal question appears on the face of the plaintiff's

complaint. The artful pleading doctrine allows removal where a plaintiff omits “pleading

                                            18



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 18 of 24
necessary federal questions” or federal law completely preempts a plaintiff's state-law

claim.” Rivet, 522 U.S. at 475.

       Removal is permitted under the artful pleading doctrine if “(1) federal law has

completely preempted the state law that serves as the basis for the plaintiff's complaint, or

(2) a federal question, not pleaded in the plaintiff’s complaint, is nonetheless both intrinsic

and central to the plaintiff’s cause of action.” Guckin v. Nagle, 259 F.Supp.2d 406, 410

(E.D. Pa. 2003) (citing 14B Charles A. Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice & Procedure § 3722 (3d ed.1999)). Artful pleading refers to the

manner in which some plaintiffs manage to plead claims that are actually federal (because

they are either completely preempted, or based entirely on substantial federal questions)

under state law. Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1041-42 (9th

Cir.2002); Cheshire v. Coca–Cola Bottling Affiliated, Inc., 758 F. Supp. 1098, 1100

(D.S.C.1990). In such cases, a court need not “blind itself to the real gravamen of [the]

claim.” Philip Morris, 934 F. Supp. at 176 (quoting In re Wiring Device Antitrust

Litig., 498 F. Supp. 79, 82 (E.D.N.Y.1980)). Further, in “looking behind” a complaint

when considering the artful pleading doctrine, a court may take into consideration

documents beyond the complaint. See e.g., Luby's Fuddruckers Restaurants, LLC v. Visa

Inc., 342 F. Supp. 3d 306, 313–14 (E.D.N.Y. 2018). Here, the “real gravamen of the claim”

is whether Plaintiff had any right to have the substantive and procedural requirements of

the Final Rule applied to his student conduct hearing on August 6, 2020.

       Courts in other jurisdictions have recognized that remand is inappropriate where


                                              19



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 19 of 24
plaintiffs artfully plead around asserting a Title IX claim directly, but rely on Title IX

standards as the basis of their purported state law claims. In Perkins v. Alamo Heights

Indep. Sch. Dist., the district court reviewed a complaint that alleged disparate disciplinary

treatment between male and female cheerleaders and sought money damages, but

purported to bring the claims under the Texas Constitution, and omitted any mention of

Title IX. 204 F. Supp. 2d 991, 994 (W.D. Tex. 2002). The plaintiff also sought money

damages, which were not available in claims under the Texas Constitution. Id. 996-97.

Because the claims for disparate disciplinary treatment were really a Title IX cause of

action and the damages sought were available under Title IX, but not the Texas causes of

action, the court held that removal was proper. Id.

       As in Perkins, Plaintiff has tried to avoid identifying Title IX as the source of any

of the alleged rights. In the present case, as set forth above, Plaintiff’s claims “arise under”

federal law and are an attempt to litigate and attempt to assign Title IX standards to alleged

common law claims. As such, this Court should apply the “artful pleading” doctrine to

recognize that Plaintiff’s purported state-law claims are artifice, interposed to conceal the

federal nature of Plaintiff’s claims.

II.    To the extent this Court determines remand is appropriate, Plaintiff’s request
       for attorneys’ fees and costs should be denied, as Defendant had an objectively
       reasonable basis for removal.

       In addition to seeking remand, Plaintiff has requested that the Court exercise its

discretion to award attorney’s fees and costs. (See DE 14 at 1; DE 15 at 17). To the extent

this court remands this matter, Plaintiff’s request for attorney’s fees and costs should be


                                              20



      Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 20 of 24
denied.

       Under 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of

just costs and any actual expenses, including attorney's fees, incurred as a result of the

removal.” The Supreme Court has explained, however, that “absent unusual circumstances,

attorney's fees should not be awarded when the removing party has an objectively

reasonable basis for removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005).

“In applying this rule, district courts retain discretion to consider whether unusual

circumstances warrant a departure from the rule in a given case”, but a court's “reasons for

departing from the general rule should be faithful to the purposes of awarding fees under §

1447(c).” Id. at 141.

       Assuming the Court grants to remand motion, Duke respectfully submits that its

basis for removing the case was objectively reasonable, for all of the reasons discussed

above. Through the Complaint, document requests, and his putative expert, Plaintiff

directly raised significant, disputed issues of federal law that are being litigated in other

district courts across the country and that are central to Plaintiff’s Complaint.

       Plaintiff’s accusation that Duke removed the case for the purposes of delay is

without support. Duke removed the case in the time frame available to it, and after Plaintiff

served discovery requesting correspondence related to the application of the Final Rule

regulations and after producing an affidavit from their expert explicitly asserting federal




                                              21



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 21 of 24
issues.5 Plaintiff’s own actions gave a clear indication that the true basis of their purported

state law claims is compliance with Title IX standards.

       This Court has exercised its discretion to deny requests for attorneys’ fees where

defendants interpreted a complaint as requiring federal law to be applied by the state court

for substantial issues. See Cty. of Moore v. Acres, 447 F. Supp. 3d 453, 462 (M.D.N.C.

2020). The reasonableness of removal has also been found where significant federal

interests were involved, even in cases where the case is remanded. See Gafcon, Inc. v.

AECOM Caribe, LLP, No. 319CV00445FDWDCK, 2020 WL 96596, at *4 (W.D.N.C. Jan.

8, 2020) (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005).

       Therefore, to the extent this should this Court decide to remand this matter,

Defendant respectfully submits that Plaintiff’s request for attorneys’ fees and costs should

not be granted.

                                      CONCLUSION

       Because Plaintiff’s claims arise under federal law and Defendant properly and

reasonably removed the action to this Court, Plaintiff’s motion to remand and the

associated request for attorneys’ fees and costs should be DENIED.




5
  To avoid disruption to Mr. Doe’s education in the middle of the semester, after it removed
the case Duke voluntarily decided to delay implementation of the suspension until the
Spring 2021 term, allowing him to complete his Fall 2020 coursework.
                                              22



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 22 of 24
       This the 23rd day of December, 2020.

                                       /s/ DAN M HARTZOG Jr.
                                       DAN M. HARTZOG JR.
                                       N.C. State Bar No. 35330
                                       E-mail: dhartzogjr@hartzoglawgroup.com
                                       Attorneys for Defendant
                                       1903 N. Harrison Avenue, Suite 200
                                       Cary, North Carolina 27513
                                       Telephone: (919) 670-0338
                                       Facsimile: (919) 714-4635




                          CERTIFICATE OF COMPLIANCE
       The undersigned hereby certifies that this Response in Opposition complies with the

6,250-word limit set forth in Local Civil Rule 7.3(d)(1). Exclusive of the caption, signature

lines, certificate of service, and any cover page or index, this Response in Opposition

contains 5,963 words, as calculated using the word count feature of Microsoft Word.

       This the 23rd day of December, 2020.

                                       /s/ Dan Hartzog Jr.
                                       DAN M. HARTZOG JR.
                                       N.C. State Bar No. 35330
                                       E-mail: dhartzogjr@hartzoglawgroup.com
                                       Attorneys for Defendant




                                             23



     Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 23 of 24
                      CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2020, I electronically filed the
 foregoing BRIEF IN OPPOSITION TO MOTION TO REMAND with the Clerk
 of Court using the CM/ECF system, which will effect service on all registered users,
 including the following:

 Thomas, Ferguson, & Beskind, LLP
 119 East Main St.
 Durham, NC 27701
 Attorneys for Plaintiff


                                /s/ DAN M HARTZOG Jr.
                                DAN M. HARTZOG JR.
                                N.C. State Bar No. 35330
                                E-mail: dhartzogjr@hartzoglawgroup.com
                                Attorneys for Defendant
                                1903 N. Harrison Avenue, Suite 200
                                Cary, North Carolina 27513
                                Telephone: (919) 670-0338
                                Facsimile: (919) 714-4635




                                      24



Case 1:20-cv-00996-LCB-LPA Document 16 Filed 12/23/20 Page 24 of 24
